PITTMAN, Judge,
concurring specially.
I concur in the main opinion. In doing so, I note that the Morgans did not ask the trial court to reform the deeds in the chain of title between the Thompsons and But-terworth in which the easement was set forth, even though the driveway across the Butterworth property had apparently existed at the time that the Thompsons held title to both the Butterworth property and the Morgan property. Compare Hughes v. Fisher, 142 Idaho 474, 482, 129 P.3d 1223, 1231 (2006) (trial court properly reformed deed from original grantor to original grantee to provide that an express easement would be located along the location of an existing driveway constructed by the original grantor). Because no such request was made, whether such relief would be warranted in this case must await another day.
THOMAS, J., concurs.